DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on February 28th 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on February 28th 2022, regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Jianing G. Yu on March 14, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:


1. (Currently Amended) A semiconductor package device, comprising: 
a leadframe including a first pad, a second pad, a third pad, a fourth pad, and a lead extending from the first pad, wherein the first pad, the second pad, the third pad, and the fourth pad are physically separated from each other from a cross sectional perspective, and a bottom surface of the first pad, a bottom surface of the second pad, a bottom surface of the third pad, and a bottom surface of the fourth pad are substantially coplanar; 
a package body covering the first pad, the package body having a top surface, a bottom surface opposite to the top surface and a first outermost lateral surface extending from the top surface to the bottom surface; 
a first electronic component disposed over the first pad; [[and]]
a conductive material disposed on the first pad, the first electronic component electrically connecting to the lead through the conductive material and the first pad[[;]],
wherein the lead is extended along the first outermost lateral surface to the top surface from a first surface of the first pad; and
a metal layer on the first outermost lateral surface of the package body, wherein the metal layer is spaced apart from the first pad through an insulation material disposed on the first outermost lateral surface of the package body, and an edge of the metal layer and an edge of the insulation material define a recess on the first outermost lateral surface of the package body.






16. (Currently Amended) A power module, comprising: 
a leadframe including a pad and a lead extending from the pad; 
an electronic component disposed on the pad;
a package body covering the pad, the package body having a topmost surface, a bottommost surface opposite to the topmost surface, and an outside extended between the topmost surface and the bottommost surface; and
a metal layer disposed on the outside of the package body and configured to provide electromagnetic interference (EMI) shielding for the electronic component, wherein a thickness of the metal layer decreases towards the bottommost surface of the package body,
wherein the lead is extended along the outside of the package body from the bottommost surface to the topmost surface, and the lead is tilted toward away from the topmost surface of the package body, and
wherein the metal layer is spaced apart from the pad through an insulation material disposed on the outside of the package body, and an edge of the metal layer and an edge of the insulation material define a recess on the outside of the package body.

Claims 33-34 are canceled







35. (Currently Amended) A [[The]] semiconductor package device comprising: 
a leadframe including a first pad, a second pad, a third pad, a fourth pad, and a lead extending from the first pad, wherein the first pad, the second pad, the third pad, and the fourth pad are physically separated from each other from a cross sectional perspective, and a bottom surface of the first pad, a bottom surface of the second pad, a bottom surface of the third pad, and a bottom surface of the fourth pad are substantially coplanar; 
a package body covering the first pad, the package body having a top surface, a bottom surface opposite to the top surface and a first outermost lateral surface extending from the top surface to the bottom surface; 
a first electronic component disposed over the first pad; 
a conductive material disposed on the first pad, the first electronic component electrically connecting to the lead through the conductive material and the first pad, wherein the lead is extended along the first outermost lateral surface to the top surface from a first surface of the first pad;
the first electronic component is electrically connected to the second pad by a first conductive wire, the semiconductor package device further comprises a second electronic component electrically connected to the second pad by a second conductive wire, and the first conductive wire and the second conductive wire have different thicknesses and both directly contact the second pad;
;
a heat spreader disposed on the top surface the package body and in contact with the top surface of the conductive post; and
the first electronic component is under the heat spreader.


Claim 37,
	Line 1 change “claim 36” to “claim [[36]]35”

Claim 38 is canceled

Change Claim 39 to:
39. (Currently Amended) The semiconductor package device of claim [[27]]35,wherein the conductive post is located at a region between the first conductive wire and the second conductive wire.

Claims 40-41 are canceled

Claim 42,
	Line 1 change “claim 40” to “claim [[40]]16”

Claim 42,
	Line 1 change “claim 40” to “claim [[40]]16”

Claim 42,
	Line 1 change “claim 40” to “claim [[40]]16”


Allowable Subject Matter
5.	Claims 1, 16, 27-32, 35, 37, 39, and 42-44 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a metal layer on the first outermost lateral surface of the package body, wherein the metal layer is spaced apart from the first pad through an insulation material disposed on the first outermost lateral surface of the package body, and an edge of the metal layer and an edge of the insulation material define a recess on the first outermost lateral surface of the package body” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 16, “wherein the metal layer is spaced apart from the pad through an insulation material disposed on the outside of the package body, and an edge of the metal layer and an edge of the insulation material define a recess on the outside of the package body” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 16 incorporate allowable subject matter.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”









Conclusion                                                                                                                                                                                                 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2014/0126160 (Fig. 2); 2010/0244210 (Figs. 8C, 11); 2013/0105957 (Figs. 14, 15B); 2010/0052190 (Fig. 1); 5,825,085 (Fig. 1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818